Order entered October 13, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00540-CR
                                      No. 05-16-00541-CR

                          JAAIBER DENZEL RANDALL, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 5
                                   Dallas County, Texas
                     Trial Court Cause Nos. F16-52855-L & F16-52856-L

                                           ORDER
       By letter dated October 5, 2016, the Court notified appellant that his attorney had filed an

Anders brief. We notified appellant of his right to file a pro se response and that any such

response would be due November 15, 2016. The Court now has before it appellant’s October 10,

2016 pro se request for an extension of time to file his response. The request is dated October 4,

2016 but does not reference this Court’s letter or the November 15, 2016 deadline. Thus, it

appears this extension request is in response to counsel’s correspondence rather than this Court’s

October 5, 2016 letter.

       Nevertheless, we GRANT appellant’s request for an extension of time to file his pro se

response to the extent that any pro se response is due by NOVEMBER 30, 2016. If the pro se
response is not received by that date, we will submit the appeals on the Anders brief filed by

counsel.




                                                  /s/    LANA MYERS
                                                         JUSTICE